      Case 1:19-cv-02645-AJN-KHP Document 191 Filed 05/27/20 Page 1 of 1




                                 TODD & LEVI, LLP
                                     444 Madison Avenue
                                          Suite 1202
                                   New York, New York 10022
                                          www.toddlevi.com

JOHN F. TODD                                                                      TELEPHONE (212) 308-7400
JILL LEVI
DAVID B. ROSENBERG                                                                FACSIMILE (212) 308-8450
JONATHAN WEG                                                                     E MAIL: toddandlevi@toddlevi.com

                                                                       NOT FOR SERVICE OF LITIGATION PAPERS



                                                       May 27, 2020

BY ECF
Honorable Katharine H. Parker
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                      Re:    City of Almaty, Kazakhstan, et ano. v. Felix Sater, et al.,
                             USDC, SDNY Case No. 19 Civ. 2645 (AJN) (KHP)

Dear Magistrate Judge Parker:

        We represent Defendants Felix Sater, Bayrock Group, Inc., Global Habitat Solutions,
Inc., Daniel Ridloff and RRMI-DR LLC (collectively, the “Sater Defendants”).

        As Your Honor may recall, during the last status conference, we mentioned that in
connection with the non-party subpoena served by Plaintiffs upon non-party witness Arnie Herz
(“Herz”), former counsel to some of the Sater Defendants and to certain interested non-parties,
we would be negotiating a stipulation and proposed order pursuant to Federal Rule of Evidence
502 (“Rule 502”) . We are pleased to report that the Sater Defendants and interested non-parties
Triadou SPV S.A., Argon Holding Corp., Syracuse Center LLC, Tri-County Mall Investors,
LLC, Swiss Development Group S.A., SDG Capital S.A., Ilyas Khrapunov, Elvira Kudryashova,
RPM Maro LLC, RPM USA, LLC, and World Health Networks, Inc. and Herz have entered into
a Rule 502 stipulation to resolve the issues related to any document production by Mr. Herz. We
respectfully request that the Court so-order same. We are simultaneously filing the proposed
Rule 502 Order on ECF.

       We thank Your Honor for her time and attention to this matter.

                                                       Respectfully submitted,

                                                       /s/ Jill Levi
                                                       Jill Levi
cc:    All Counsel by ECF
       Alex Hassid, Esq, (by email)
       Andrew Solomon, Esq. (by email)
       Arnie Herz, Esq. (by email)
